Citation Nr: 1716814	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-47 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 




INTRODUCTION

The Veteran had active service from May 1970 to March 1974.  He died in November 2008; the appellant is his surviving spouse. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This matter was most recently before the Board in July 2015 when it was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran died in November 2008; the immediate cause of death was determined to be from a gunshot to the right side of the head with depression listed as a significant condition contributing to death; the manner of death was deemed a suicide.  

2.  At the time of his death, the Veteran was not service-connected for any disability. 

3.  The evidence of record does not show that the Veteran's death was caused or hastened by a disability incurred in or aggravated by service, or otherwise related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify was satisfied by letter dated February 2009.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (setting forth particularized notice requirements in a claim for Dependency and Indemnity Compensation).  

In addition, the duty to assist the Appellant has also been satisfied in this case.  The Veteran's service treatment records (STRs), VA treatment records, and private medical records are in the claims file.  The evidence of record also includes statements from the appellant and her representative.  A VA medical opinion was obtained in April 2016; it reflects that the examiner reviewed the Veteran's pertinent medical history, and rendered findings consistent with the evidence of record.  Therefore, the April 2016 medical opinion is adequate for adjudication purposes in terms of determining service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is neither an indication that the appellant was unaware of what was needed, nor any indication of the existence of additional evidence for claim substantiation, the Board finds VA's duty to assist is satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Service Connection for Cause of Death

The Veteran's Certificate of Death reflects that he died from a gunshot to the right side of the head with depression listed as a significant condition contributing to death; the manner of death was deemed a suicide.  At the time of the Veteran's death, he was not service-connected for any disabilities.  The appellant is essentially alleging that the Veteran developed a psychiatric disability as a result of his service, which contributed to his suicide. 

The law provides dependency and indemnity compensation (DIC) benefits for a spouse of a deceased Veteran even if he was not service connected for it at the time of his passing.  See 38 U.S.C.A. § 1310.  In this situation, "the DIC claimant must establish service connection for the cause of the veteran's death."  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  Thus, the same standards, theories, and criteria for service connection are used. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances that could lead a rational person to self-destruction.  It is a constant requirement for favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302.

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A review of the Veteran's STRs show that they are silent for any complaints, findings, treatment, or diagnoses related to a psychiatric disability in service.  On April 1970 service entrance physical examination, a clinical evaluation of the Veteran's psychiatric system was normal.  He was examined again in June 1973 for the purposes of separation; at that time, his psychiatric system was again noted to be normal.  In the accompanying June 1973 report of medical history, the Veteran denied having or ever having had depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.  Both in the June 1973 service separation report of physical examination and report of medical history, it was also noted that the "examinee denie[d] family history of diabetes or psychosis, use of contact lenses or drugs, history of motion sickness or disturbances of consciousness, and all other significant medical or surgical history."

The Veteran's private post-service treatment records indicate depression was diagnosed in September 2000 during a local emergency room visit.  

VA treatment records show that in November 2004, the Veteran had a positive posttraumatic stress disorder (PTSD) screen.  However, subsequent VA treatment records do not include a formal diagnosis of PTSD.  In October 2004, alcohol abuse was noted; the Veteran stated this was related to his back pain.  In November 2007, the Veteran was evaluated by the mental health unit after having been hospitalized for mental health treatment for approximately 17 days in September 2007.  After interviewing the Veteran and conducting a mental status examination, the treatment provider determined that the Veteran met the criteria for major depression that was recurrent and moderate in nature, as well as a generalized anxiety disorder.  He did not meet the criteria for a delusional disorder and his alcohol dependence was noted to be in early full remission.  Subsequent VA treatment records reflect continued treatment/follow-up for major depressive disorder and generalized anxiety disorder.

In April 2016, the Veteran's claims file was forwarded to a VA examiner for review and a medical opinion.  After reviewing the evidence of record, the examiner opined that it was less likely as not that the Veteran's cause of death was caused by or a result of or attributable to his service as there was an "absence of diagnosis in the record of a mental health condition attributable to service connection" and the "record evidences the Veteran experienced depression beginning 2001 due to a non-service connection etiology (business failure)."  As explanation for this rationale, the examiner noted that the record evidenced diagnostic confirmation of major depression and generalized anxiety disorder, but not PTSD.  Citing to the November 2007 VA treatment record, the examiner explained that although there was a positive PTSD screen in November 2004, subsequent interview and diagnosis by a VA mental health professional did not confirm a diagnosis of PTSD; rather, his symptoms were due to major depression.  The examiner further stated that the etiology of the Veteran's major depression and generalized anxiety disorder were evidenced in the November 2007 VA treatment record as business failure in 2001, father's death in 2005, estate squabbles and incarceration in 2006, and driving under the influence in 2007.  The examiner further noted that the November 2007 treatment record observed the Veteran's military career, but did not indicate that any of his psychiatric diagnoses were related to such.  In summary, the examiner opined that the Veteran's mental health conditions/diagnoses were less likely as not caused by or as a result of or due to service.

Based on the evidence of record, the Board finds that entitlement to service connection for the cause of the Veteran's death cannot be granted.  Although the Veteran's death certificate demonstrates that he died from a self-inflicted gunshot with depression listed as a significant condition contributing to death, the evidence of record does not support a finding that the Veteran was suffering from a service-connected psychiatric disability and that any such disability led to the Veteran's death.  In particular, the Veteran's postservice treatment records only note the diagnoses of various psychiatric disabilities and do not relate any of those disabilities to his service.  The April 2016 VA examiner provided an opinion that the Veteran's psychiatric disabilities were less likely than not related to his service.  As the April 2016 VA medical opinion was provided by a qualified healthcare professional, was based on a full review of the record, and includes an explanation for the rationale of the opinion provided, it has substantial probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it must be clear from the record that an opinion provider "was informed of the relevant facts" when rendering a medical opinion).  Because there is no competent evidence to the contrary, the opinion is persuasive.

The Board has considered the September 2016 lay statement in which the appellant noted the Veteran's psychiatric issues including his alcohol dependence and use of prescription medications.  The appellant does indicate that any of these issues occurred during or immediately after service.  Additionally, she does not allege the issues are related to service.  There are circumstances in which a layperson is competent to provide medical evidence.  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The statement does not fall within one of the areas in which laypeople may competently give medical testimony. 

The Board is deeply sympathetic to the appellant.  However, the Board is also bound by the law, and this decision is dictated by the statutes and regulations relating to service connection for cause of death.  38 U.S.C.A. §§5103, 7104.  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

The Board finds that the preponderance of the evidence is against granting service connection for the cause of the Veteran's death.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, for the reasons stated above, entitlement to service connection for the cause of the Veteran's death must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


